UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4596


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALEXIS VILLALTA-MORALES, a/k/a Rikichi,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
District Judge. (3:15-cr-00121-RJC-DSC-36)


Submitted:   February 23, 2017            Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James S. Weidner, Jr., LAW OFFICE OF JAMES S. WEIDNER, JR.
ATTORNEY, Charlotte, North Carolina, for Appellant. Amy Elizabeth
Ray, Assistant United States Attorney, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alexis Villalta-Morales pled guilty, pursuant to a written

plea agreement, to conspiracy to participate in a racketeering

enterprise, 18 U.S.C. §§ 1962(d), 1963(a) (2012), attempted murder

in aid of a racketeering enterprise, 18 U.S.C. § 1959(a)(5) (2012),

and using, carrying, or possessing a firearm in relation to a crime

of violence, 18 U.S.C. § 924(c) (2012).                         The district court

sentenced        Villalta-Morales        below         his   advisory      Sentencing

Guidelines range to 204 months’ imprisonment.                    In accordance with

Anders     v.   California,    386 U.S. 738   (1967),    Villalta-Morales’

counsel has filed a brief certifying there are no meritorious

grounds    for    appeal,    but   questioning         whether    Villalta-Morales’

sentence is reasonable.              Villalta-Morales has filed a pro se

supplemental brief.         We affirm the district court’s judgment.

      We    review     a    sentence     for      reasonableness,       applying    “a

deferential abuse-of-discretion standard.”                   Gall v. United States,

552 U.S. 38,   41    (2007).          This      review    entails    appellate

consideration         of    both       the       procedural       and      substantive

reasonableness of the sentence.                   Id. at 51.        In determining

procedural reasonableness, we consider whether the district court

properly calculated the defendant’s advisory Sentencing Guidelines

range, gave the parties an opportunity to argue for an appropriate

sentence, considered the 18 U.S.C. § 3553(a) (2012) factors, and

sufficiently explained the selected sentence.                    Gall, 552 U.S. at

                                             2
49-51.     If there are no procedural errors, we then consider the

substantive reasonableness of a sentence, evaluating “the totality

of the circumstances.”       Id. at 51.       A sentence is presumptively

reasonable if it is within or below the Guidelines range, and this

“presumption can only be rebutted by showing that the sentence is

unreasonable     when   measured    against    the   18   U.S.C.   §   3553(a)

factors.”    United States v. Louthian, 756 F.3d 295, 306 (4th Cir.

2014).

      In this case, the record establishes that Villalta-Morales’

sentence    is   procedurally      and   substantively    reasonable.        In

accordance with Anders, we have reviewed the entire record in this

case and Villalta-Morales’ pro se supplemental brief and have found

no   meritorious   grounds   for    appeal.     We   therefore     affirm   the

district court’s judgment. This court requires that counsel inform

Villalta-Morales, in writing, of the right to petition the Supreme

Court of the United States for further review. If Villalta-Morales

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.           Counsel’s motion must

state that a copy thereof was served on Villalta-Morales.

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       AFFIRMED

                                         3